Per Curam.
'This case is submitted upon a transcript' alone, which shows that the defendant was tried and convicted before a justice of the peace on an information in two counts, charging him with having sold intoxicating liquors contrary to law, at certain times and to certain persons named.
Judgment was entered against him that he pay a fine of fifty dollars on each count, and costs, and that he stand committed until paid.
Defendant appealed to the district court, and in that court entered a plea of guilty to the second count in the information, “which plea the state of Iowa accepts.” Judgment was entered that defendant pay a fine of fifty dollars and costs, and that he stand committed in the county jail of Buchanan county until such fine is paid, from which judgment he appeals to this court.
We discover no error in the proceedings, and the judgment of the district court is, therefore, affirmed.